NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                 Submitted May 1, 2019*
                                  Decided May 1, 2019

                                          Before

                      FRANK H. EASTERBROOK, Circuit Judge

                      ILANA DIAMOND ROVNER, Circuit Judge

                      AMY J. ST. EVE, Circuit Judge

No. 18-3552

WENCESLAO ARREDONDO,                             Petition for Review of an Order of the
    Petitioner,                                  Board of Immigration Appeals.

       v.                                        No. A089-732-135

WILLIAM P. BARR,
Attorney General of the United States,
      Respondent.
                                         ORDER

        Wenceslao Arredondo, a 49-year-old Mexican citizen, challenges the denial of his
application for withholding of removal based on his fear of persecution or torture from
cartels if he returns to Mexico. He argues that he did not receive a fair hearing before an
immigration judge. We deny his petition for review.




       * We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 18-3552                                                                Page 2

       In 2017, Arredondo was convicted of a felony forgery offense. KY. REV. STAT.
ANN. § 516.030. Four days later, the Department of Homeland Security charged him as
removable for having been convicted of an aggravated felony. 8 U.S.C.
§ 1227(a)(2)(A)(iii), § 1101(a)(43)(R). Arredondo requested withholding of removal and
protection under the Convention Against Torture based on his fear of returning to
Mexico. An asylum officer found that Arredondo had a credible fear of persecution and
referred his case to an immigration judge for further proceedings.

        At the hearing, Arredondo testified via televideo about a two-year period (1986
to 1988) when he was forced by farm owners to work on their marijuana farm in
northwest Mexico. The farm owners, he suspected, are affiliated with the Sinaloa Cartel.
The details are sparse, but Arredondo said that he was not allowed to leave, not paid
for his work, and not permitted contact with his family. He was also physically abused
several times. After two years at the farm, Arredondo managed to flee to the mountains
with money that he stole from the farm owners. He initially went into hiding, but over
the next few years moved about between central and northern Mexico. Fearing that the
cartel would catch up to him, he eventually entered the United States without
inspection in 1992. He has lived in the United States ever since (other than a year spent
visiting his sick mother). He fears returning to Mexico, he explained, because the cartel
has become more organized and would exact revenge for the money that he stole 30
years ago. He added that in 1997 his sister had received a threatening phone call from
an unknown caller, saying that Arredondo had been kidnapped (even though by this
time he was in the United States) and demanding a ransom.

        The immigration judge denied Arredondo’s application for relief from removal.
The IJ first determined that Arredondo’s felony forgery offense was not a “particularly
serious crime” that would have disqualified him from withholding of removal under
either the Immigration and Nationality Act, 8 U.S.C. § 1231(b)(3), or the Convention
Against Torture, 8 C.F.R. § 208.16. The IJ then determined that Arredondo had not
demonstrated past persecution or a fear of future persecution based on a protected
ground. See § 1231(b)(3). To the extent that Arredondo might base his claim on
membership in a particular social group (specifically victims of cartel violence), the IJ
determined that Arredondo was not situated that differently from persons “across a
wide swath of Mexican society” who had crossed the path of the cartels. As for
Arredondo’s claim for withholding under the Convention Against Torture, the IJ
concluded that Arredondo had not shown that he would face a substantial risk of
torture if he returned to Mexico because no one has tried to harm him in the last 30
years and he had failed to establish that he could not reasonably relocate within Mexico.
No. 18-3552                                                                  Page 3



       The Board of Immigration Appeals generally adopted and affirmed the IJ’s
decision. The Board also rejected Arredondo’s argument that he was not afforded a fair
hearing (he contended, for instance, that he was “interrogated” by the IJ, the IJ
interrupted his testimony by asking “unnecessary” questions, and the IJ “manipulated”
the proceeding in order to deport him). The Board concluded that the record did not
contain any indication of unfairness in the hearing.

        In this petition, Arredondo does not contest removability for having been
convicted of an aggravated felony, 8 U.S.C. § 1227(a)(2)(A)(iii), and instead raises only a
broad due-process challenge to his hearing before the IJ. He argues that his hearing was
unfair because the interpreter incorrectly translated his testimony and the IJ interrupted
his testimony by asking unnecessary questions to “confuse” him.

        Arredondo’s due-process rights were not violated because he was afforded a full
and fair hearing and he cannot show that any of the purported deficiencies prejudiced
him. See Souley v. Holder, 779 F.3d 720, 724 (7th Cir. 2015). Arredondo argues that his
testimony was mistranslated, but he does not specify what part was mistranslated to his
detriment. He also contends that the IJ acted improperly by interrupting his testimony
with questions, but the IJ has authority to question the applicant directly, and the
questions were not inappropriate. See Barragan-Ojeda v. Sessions, 853 F.3d 374, 381–82
(7th Cir. 2017). Arredondo also has not identified any instance when the IJ exhibited
hostility or bias, or asked questions meant to confuse him, such that he suffered
substantial prejudice.

       The petition for review is DENIED.